Citation Nr: 1449923	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  11-19 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Reno, Nevada


THE ISSUE

Whether new and material evidence to reopen a claim for service connection for hemorrhoids has been received.


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to October 1994.  He also served in the U.S. Air Force Reserve, to include a period of active duty for training (ACDUTRA) from April to May 1997.


Historically, in October 1994, the Veteran filed a claim for service connection for, inter alia, chronic hemorrhoids.  The RO denied the claim in May 1995.  Although notified of the denial and of his appellate rights via a May 1995 letter, the Veteran did not appeal that determination.  

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2010 rating decision.  As previously explained in December 2013, in March 2010, the Veteran filed a request for service connection for rectal fissure.  The RO characterized the claim as one for "rectal fissure (previously claimed as hemorrhoids)," or, in other words, as a request to reopen the previously denied  claim for hemorrhoids.  In August 2010, the RO denied service connection for perirectal fistula.  In September 2010, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in May 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2011.

In December 2013, the Board recharacterized the appeal as encompassing both a request to the previously denied claim for service connection for hemorrhoids and a de novo claim for service connection for for perirectal fistula (a distinct disability).  At that time, the Board granted service connection for perirectal fissure, and remanded the request to reopen to the RO, via the Appeals Management Center (AMC), for further action.  In an April 2014 supplemental statement of the case (SSOC), the AMC denied the request to reopen, and subsequently returned the matter to the Board.

In addition to the paper claims file, the Veteran has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in Virtual VA and VBMS reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

For reasons expressed below, the claim remaining on appeal is, again, being remanded to the agency of original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

REMAND

Unfortunately, the Board finds that further AOJ action on the claim remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

Pursuant to the December 2013 remand, the Board directed the AOJ to send the Veteran a letter asking him to provide information and, if necessary, authorization to obtain additional evidence pertinent to his request to reopen his claim for service connection for hemorrhoids, including outstanding private medical records referenced in the September 2010 NOD.  In that document, the Veteran indicated that he had seen several civilian clinicians who were familiar with his hemorrhoid condition and who recommended over-the-counter medication to treat the condition.  The Board specified that this development was to occur prior to the adjudication of the Veteran's claim.

In January and March 2014, the AOJ sent letters to the Veteran requesting information concerning and/or authorization to obtain the outstanding medical records described above.  In April 2014, the Veteran submitted a VA Form 21-4142, providing authorization and consent to VA to obtain the medical records of private physician, Dr. R. W. Hsiung, concerning treatment of his perirectal fistula.  The AOJ, however, did not attempt to obtain such records.  In the April 2014 SSOC denying the request to reopen, the AOJ noted  that the Veteran had not submitted any information or authorization relevant to his request to reopen, and   explaining that it did not attempt to obtain the records of Dr. Hsiung since such records were pertinent only to his service-connected perirectal fistula disability.  

A remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 270 (1998).  The Board finds, however, that the AOJ has not substantially complied with the Board's prior remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008); Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999).  Since the medical records of Dr. Hsiung pertaining to the Veteran's perirectal fistula may reasonably be presumed to include reference to or discussion of his claimed hemorrhoid condition, a remand is necessary to again attempt to obtain those records.  Notably, the actions requested on remand are not optional, nor may the AOJ substitute its judgment for the Board's, in this regard.

Therefore, to ensure that all due process requirements are met, and that the record is complete, the AOJ must  give the Veteran another opportunity to present information or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see 38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records-to particularly include any outstanding records from Dr. Hsiung. 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other appropriate development or notification action deemed warranted by the VCAA prior to adjudicating the request to reopen.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran a letter requesting that he provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the request to reopen the claim for service connection for hemorrhoids that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent, private medical records-to include records from Dr. Hsiung.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, obtain all identified evidence following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, adjudicate the request to reopen the previously-denied claim for service connection for hemorrhoids in light of all pertinent evidence and legal authority.

4.  If the benefit sought on appeal remains denied, furnish to the Veteran an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford the Veteran the appropriate time period for response before the claims file is returned to the Board.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

